Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

      THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is
entered into and effective this 6th day of August, 2002, by and between CHILES
OFFSHORE INC., a Delaware corporation, (the "Company"), and WILLIAM E. CHILES
(the "Executive").

RECITALS

      The Executive and Chiles Offshore LLC, the predecessor-in-interest to the
Company, entered into that certain Employment Agreement dated November 1, 1997,
as extended by that certain letter agreement executed on June 13, 2000 between
the Company and the Executive (the "Original Agreement"), setting out the terms
and conditions for the Company's employment of the Executive.

      ENSCO International Incorporated, a Delaware corporation ("ENSCO"), and
the Company have entered into that certain Merger Agreement dated May 14, 2002
(the "Merger Agreement") by and among ENSCO, Chore Acquisition, Inc. (the
"Merger Sub"), a wholly-owned subsidiary of ENSCO, and the Company.

      If the merger of the Company with and into the Merger Sub pursuant to the
Merger Agreement becomes effective (the "Merger"), the Company and the Executive
desire to amend and restate the Original Agreement and provide for the
employment of the Executive by the Company, on the terms and conditions of this
Agreement, and from and after the effective date of the Merger (the "Effective
Date") all references in this Agreement to "the Company" shall mean ENSCO.

AGREEMENT

Accordingly, the parties agree as follows:

      1.  Employment, Duties and Acceptance.

            1.1   Employment by the Company and Duties.   The Company hereby
agrees to employ the Executive for a term commencing on the Effective Date and
expiring at the end of the day on the second anniversary of the Effective Date
(such date, or later date to which this Agreement is extended in accordance with
the terms hereof, the "Termination Date"), unless earlier terminated as provided
in Section 4 or unless extended as provided herein (the "Term"). Notwithstanding
the foregoing, this Agreement shall be effective upon execution by the Executive
and the Company. During the Term, the Executive initially shall serve in the
capacity of a Vice President of the Company responsible for worldwide marketing
and sales and new business development, and shall assist the Company in the
integration of Chiles Offshore Inc. into ENSCO after the Merger, and thereafter
shall serve in such capacities of equal or greater ranking, level, dignity,
responsibility, importance and scope as requested from time to time by the
Company. The Executive also shall serve in those offices and directorships of
subsidiaries of the Company, or their subsidiaries, to which he may from time to
time be appointed or elected. During the Term, the Executive shall devote all
reasonable efforts and substantially all of his business time and services to
the Company, subject to the direction of the executive to whom he has reporting
responsibilities as determined by the Chief Executive Officer of the Company.
The Executive shall not engage in any other business activities except for
passive investments in corporations or partnerships not engaged in the Company
Business (as hereinafter defined) to the extent permitted by Section 3.1.1.

            1.2   Acceptance of Employment by the Executive.   The Executive
hereby accepts such employment and shall render the services and perform the
duties described above.

      2.  Compensation and Other Benefits.

            2.1   Annual Salary.   The Company shall pay to the Executive an
annual salary at a rate of not less than Two Hundred Eighty Thousand Dollars
($280,000) per year (the "Annual Salary"), subject to review and adjustment by
the Board annually in accordance with industry standards, taking into account
the Executive's performance, the Company's scope of operations, industry
conditions and the overall performance of the Company within the industry. In no
event shall the Executive's Annual Salary be reduced to less than $280,000 per
year without his prior written consent. The Executive hereby expressly
acknowledges that the preceding two sentences shall not be construed as
requiring the Company or the Board to make any annual increases in the Annual
Salary. The Annual Salary shall be payable in accordance with the payroll
policies of the Company as from time to time in effect, but in no event less
frequently than once each month, less such deductions as shall be required to be
withheld by applicable law and regulations.

            2.2   Performance and Stay Bonuses.   On the Effective Date, the
Company shall pay to the Executive a performance bonus in the amount of Seven
Hundred Ninety Thousand Dollars ($790,000) (the "Performance Bonus"). In
addition, the Company recognizes that the Executive, as the CEO, President and
founder of Chiles Offshore Inc., is in a unique position to assist the Company
in, and is critical to, the successful integration of Chiles Offshore Inc. into
ENSCO after the Merger, and in recognition of the services the Executive will be
providing in assisting with such successful integration, the Company shall pay
to the Executive a stay bonus in the amount of Six Hundred Five Thousand Dollars
($605,000) for each of the first two years following the Effective Date (such
$1,210,000 in stay bonuses is hereinafter collectively referred to as the "Stay
Bonus") to the extent the Executive remains employed by the Company or any of
its subsidiaries. The Stay Bonus shall vest pro rata on a monthly basis
($50,416.67 per month) and the vested portion shall be payable on the first and
second anniversary of the Effective Date. Notwithstanding the foregoing, the
balance of any unpaid Stay Bonus (whether or not vested) shall be payable by the
Company to the Executive pursuant to Section 4.3 hereof if the Executive is
terminated without Cause (as defined in Section 4.2 hereof), including any
termination which is deemed to be a constructive termination without Cause under
Section 4.6 hereof.

            2.3   Bonuses.   All deferred bonuses and interest thereon payable
by the Company to the Executive, which are listed on the attached Schedule 2.3
(the "Deferred Bonuses"), shall vest immediately and be paid by the Company to
the Executive on the Effective Date. The Executive also shall be entitled to
participate in the Company's Key Employee Incentive Plan, commensurate with his
position as a Vice President of the Company and as determined by the
Compensation Committee of the Board of Directors of the Company (the
"Committee").

            2.4   Vacation Policy.   The Executive shall be entitled to a paid
vacation of four weeks during each year of the Term.

            2.5   Participation in Employee Benefit Plans.   The Company agrees
to permit the Executive during the Term, if and to the extent eligible, to
participate in the group life, hospitalization and disability insurance plans,
health program, pension plan, profit sharing programs, stock and option grants
as determined by the Board, and any similar benefit plan or other so called
"fringe benefits" of the Company (collectively, "Benefits") which may be
available to other Vice Presidents and employees of the Company, to the extent
such Benefits are offered by the Company. Provided the Executive is insurable at
standard rates (i) the Company agrees to use its best efforts to obtain
immediate coverage for the Executive upon the commencement of the Term under its
existing or newly adopted medical expense and hospitalization plan (to the
extent offered by the Company) for employees without premium surcharge and
without exclusions for disclosed preexisting conditions, and (ii) the Company
shall maintain the coverage under the Executive's existing life insurance policy
(or policies), insuring the life of the Executive and with beneficiaries
designated pursuant to the Executive's instructions, at the amount of one
million dollars, and shall pay all premiums under such policy (or policies)
during the Term. During the Term, the Company also shall provide disability
insurance for the Executive, which shall provide for payments based on 60% of
the Annual Salary paid to the Executive for the prior fiscal year upon his
disability; provided, however, that maximum amount the Company shall pay for
such disability insurance shall be five thousand dollars per year. If such
disability insurance premium exceeds five thousand dollars per year, the
Executive may elect to pay the amount in excess of five thousand dollars per
year in order to obtain such disability insurance. If the Executive does not
elect to pay any such excess, the Company's obligation shall be limited to
providing the maximum amount of disability insurance that may be obtained for
five thousand dollars per year in payments. The Executive shall cooperate with
the Company in applying for such coverage, including submitting to a physical
exam and providing all relevant health and personal data.

            2.6   General Business Expenses.   The Company shall pay or
reimburse the Executive for all expenses reasonably and necessarily incurred by
the Executive during the Term in the performance of the Executive's services
under this Agreement. Such payment shall be made upon presentation of such
documentation as the Company customarily requires of its senior executive
employees prior to making such payments or reimbursements.

            2.7   Club Dues.   During the Term, the Company shall pay the
Executive an allowance of eight hundred dollars ($800.00) per month, which the
Executive shall apply to the cost associated with country club dues and expenses
at the Houston Country Club and the Houstonian, or any comparable clubs or
organizations, so long as the Executive is a member of such club or clubs.

      3.  Non-Competition, Confidentiality and Company Property.

            3.1   Covenant Against Competition.   The Executive acknowledges
that (i) the Company is currently engaged in the business of constructing,
owning, managing and operating offshore drilling rigs and hiring and managing
crews to operate such rigs, which equipment and crews are contracted or hired by
third parties for the purpose of drilling oil and gas wells offshore (the
"Company Business") and (ii) the agreements and covenants contained in this
Section 3 are essential to protect the business and goodwill of the Company.
Accordingly, the Executive covenants and agrees as follows:

                     3.1.1  Non-Compete.   As an independent covenant, and in
order to enforce the provision of Section 3.1.2 hereof and the other provisions
of this Agreement, the Executive agrees that he shall not during the Restricted
Period (as hereinafter defined), directly or indirectly (except in the
Executive's capacity as an officer of the Company or any of its subsidiaries),
(i) engage or participate in the Company Business; (ii) divert, take or solicit
any offshore drilling business of any customer of the Company or its
subsidiaries; (iii) enter the employ of, or render any other services to, any
person engaged in the Company Business except as permitted hereunder; or (iii)
become interested in any such person in any capacity, including, without
limitation, as an individual, partner, shareholder, lender, officer, member,
manager, director, principal, agent or trustee except as permitted hereunder;
provided, however, that the Executive may own, directly or indirectly, solely as
an investment, securities of any person traded on any national securities
exchange or listed on the National Association of Securities Dealers Automated
Quotation System if the Executive is not a controlling person of, or a member of
a group which controls, such person and the Executive does not, directly or
indirectly, own 5% or more of any class of equity securities, or securities
convertible into or exercisable or exchangeable for 5% or more of any class of
equity securities, of such person. As used in this Agreement, the "Restricted
Period" shall mean a period commencing on the date hereof and continuing until
the end of the Term and thereafter for the Severance Period (as hereinafter
defined), if any, to the extent the Company is making the Severance Payments (as
hereinafter defined) to the Executive as provided in this Agreement.

                     3.1.2  Property of the Company.   All memoranda, notes,
lists, records, engineering drawings, technical specifications and related
documents and other documents or papers (and all copies thereof) relating to the
Company or its subsidiaries, including such items stored in computer memories,
computer disks, microfiche or by any other means, made or compiled by or on
behalf of the Executive during the Restricted Period, or made available to the
Executive during the Restricted Period relating to the Company, its affiliates
or its subsidiaries or any entity which may hereafter become an affiliate or
subsidiary thereof, shall be the property of the Company, and shall be
delivered, along with any copies thereof, to the Company promptly upon the
termination of the Executive's employment with the Company for any reason
whatsoever or at any other time upon request; provided, however, that the
Executive's address books, diaries, chronological correspondence files, rolodex
files and information regarding the Executive's ownership interest in the
Company shall be deemed to be property of the Executive.

                     3.1.3  Employees of the Company.   During the Restricted
Period, the Executive shall not induce or attempt to influence any employee of
the Company or any of its affiliates or subsidiaries to terminate such
employee's employment.

                     3.1.4  Confidential Information.   The Executive
acknowledges that the Company and its subsidiaries have a legitimate and
continuing proprietary interest in the protection of their confidential
information. In exchange for the Company and its subsidiaries providing the
Executive access to such confidential information, the Executive agrees not to
make any unauthorized use, publication, or disclosure, during or subsequent to
his employment by the Company, of any confidential information, generated or
acquired by the Executive during the course of his employment by the Company,
except to the extent that the disclosure of such confidential information is
necessary to fulfill his responsibilities as an employee of the Company. As used
herein, "confidential information" shall mean information that was not known by
the Executive prior to his employment by the Company and that is not generally
known by or available to persons engaged in the Company Business or to the
public, which information consists of financial information, financial figures,
trade secrets, details of client or consulting contracts, pricing policies,
operational methods, marketing plans or strategies, business acquisition plans,
technical processes, designs and design projects, inventions and research
projects, ideas, discoveries, inventions, improvements, trade secrets and other
proprietary information of the Company or its subsidiaries. This Section 3.1.4
shall survive indefinitely the termination of this Agreement.

                     3.1.5  Company's Interest.  

The Executive agrees that these covenants are made to protect the legitimate
business interests of the Company, including interests in the Company's property
described in and pursuant to Section 3.1.2, and not to restrict his mobility or
to prevent him from utilizing his general technical skills. The Executive
understands as a part of these covenants that the Company intends to exercise
whatever legal recourse against him for any breach of this Agreement and, in
particular, for any breach of these covenants.

            3.2.   Rights and Remedies Upon Breach.   If the Executive breaches
any of the provisions contained in Section 3.1 of this Agreement (the
"Restrictive Covenants"), the Company shall have the following rights and
remedies, each of which rights and remedies shall be independent of the others
and severally enforceable, and each of which is in addition to, and not in lieu
of, any other rights and remedies available to the Company under law or in
equity:

                     3.2.1  Specific Performance.   The right and remedy to have
the Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach of the Restrictive Covenants would
cause irreparable injury to the Company and that money damages would not provide
an adequate remedy to the Company.

                     3.2.2  Accounting.   The right and remedy to require the
Executive to account for and pay over to the Company all compensation, profits,
monies, accruals, increments or other benefits derived or received by the
Executive as the result of any action constituting a breach of the Restrictive
Covenants.

            3.3   Severability of Covenants.   The Executive acknowledges and
agrees that the Restrictive Covenants are reasonable and valid in duration and
geographical scope and in all other respects. If any court determines that any
of the Restrictive Covenants, or any part thereof, is invalid or unenforceable,
the remainder of the Restrictive Covenants shall not thereby be affected and
shall be given full effect without regard to the invalid portions.

            3.4   Court Review.   If any court determines that any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of, or scope of activities restrained by, such
provision, such court shall have the power to reduce the duration or scope of
such provision, as the case may be, and, in its reduced form, such provision
shall then be enforceable.

            3.5   Enforceability in Jurisdictions.   The Company and the
Executive intend to and hereby confer jurisdiction to enforce the Restrictive
Covenants upon the courts of any jurisdiction within the geographical scope of
such Restrictive Covenants. If the courts of any one or more of such
jurisdictions hold the Restrictive Covenants unenforceable by reason of the
breadth of such scope or otherwise, it is the intention of the Company that such
determination not bar or in any way affect the right of the Company to the
relief provided above in the courts of any other jurisdiction within the
geographical scope of such Restrictive Covenants, as to breaches of such
Restrictive Covenants in such other respective jurisdictions, such Restrictive
Covenants as they relate to each jurisdiction being, for this purpose, severable
into diverse and independent covenants.

      4.  Termination.

            4.1   Termination Upon Death.   If the Executive dies prior to or
during the Term, the Executive's employment pursuant to this Agreement shall
terminate; provided, however, that in any such event, but subject to the Merger
becoming effective, the Company shall pay to the Executive's estate within
thirty (30) days after such termination (i) the Performance Bonus and the
Deferred Bonuses to the extent not already paid to the Executive, any portion of
the Annual Salary and any incentive bonuses that shall have been earned by the
Executive and vested prior to the termination but not yet paid, and thirty
percent (30%) of the entire Stay Bonus of $1,210,000 (less any amount of the
Stay Bonus previously paid to the Executive), (ii) any Benefits that have vested
in the Executive at the time of such termination as a result of his
participation in any of the Company's benefit plans (which shall be paid in
accordance with the provisions of such plan), and (iii) reimbursement for any
expenses with respect to which the Executive is entitled to reimbursement
pursuant to Section 2.5 of this Agreement. The Executive's right to
indemnification, payment or reimbursement pursuant to Section 6 of this
Agreement shall not be affected by such termination and shall continue in full
force and effect, both with respect to proceedings that are threatened, pending
or completed at the date of such termination and with respect to proceedings
that are threatened, pending or completed after that date.

            4.2   Termination Covenant Against Competition.   The Company has
the right, at any time during the Term, subject to all of the provisions hereof,
exercisable by serving notice, effective on or after the date of service of such
notice as specified therein, to terminate the Executive's employment under this
Agreement and discharge the Executive with Cause. If such right is exercised,
the Company's obligation to the Executive shall be limited solely to the payment
of the Performance Bonus and the Deferred Bonuses (if not already paid to the
Executive), all accrued but unpaid Annual Salary, all vested but unpaid Stay
Bonus, and any incentive bonuses and Benefits that shall have been earned by the
Executive and vested prior to the termination date specified in the Company's
notice of termination but not yet paid. As used in this Agreement, the term
"Cause" shall mean and include (i) chronic alcoholism or controlled substance
abuse as determined by a doctor of medicine selected by the Company that is
authorized to practice medicine by the State of Texas and whose practice is
located in Houston, Texas, (ii) an act of proven fraud or dishonesty on the part
of the Executive, (iii) knowing and material failure by the Executive to comply
with material applicable laws and regulations relating to the business of the
Company or its subsidiaries; (iv) the Executive's material and continuing
failure to perform (as opposed to unsatisfactory performance) his duties
hereunder or a material breach by the Executive of this Agreement except, in
each case, where such failure or breach is caused by the illness or other
similar incapacity or disability of the Executive; or (v) conviction of a crime
involving moral turpitude or a felony. Prior to the effectiveness of termination
for Cause under subclause (i), (ii), (iii) or (iv) above, the Executive shall be
given 30 days' prior written notice from the Committee specifically identifying
the reasons which are alleged to constitute Cause for any termination hereunder
and an opportunity to be heard by the Committee in the event the Executive
disputes such allegations. This Agreement shall not be terminated for Cause
under subclause (i), (iii) or (iv) above if the reasons which are alleged to
constitute Cause under such subclauses shall no longer exist and shall not be
continuing within thirty (30) days of the receipt of such notice by the
Executive; provided, however, that the Executive shall not have such right to
cure pursuant to the foregoing sentence and prevent termination for Cause if (i)
substantially the same reasons constituting Cause previously occurred and were
the basis for a previous termination notice to the Executive from the Committee,
and (ii) this Agreement was not terminated based on such previous occurrence
because the reasons which were alleged to constitute Cause no longer existed and
were not continuing within thirty (30) days of the Executive's receipt of such
notice.

            4.3   Termination Without Cause.   The Company has the right, at any
time during the Term, subject to all of the provisions hereof, exercisable by
serving notice, effective on or after the date of service of such notice as
specified therein, to terminate the Executive's employment under this Agreement
and discharge the Executive without Cause. If the Executive is terminated during
the Term without Cause (including any termination which is deemed to be a
constructive termination without Cause under Section 4.6 hereof), the Company's
obligation to the Executive shall be limited solely to the payment, at the times
and upon the terms provided for herein, of (i) the Average Monthly Compensation
(as hereinafter defined) for the Severance Period (collectively, the "Severance
Payments") and (ii) the Performance Bonus and the Deferred Bonuses (if not
already paid to the Executive), the entire Stay Bonus of $1,210,000 (whether
vested or unvested) to the extent not already paid to the Executive, and any
incentive bonuses and Benefits that shall have been earned by the Executive and
vested prior to the termination but not yet paid. Any amounts due to the
Executive pursuant to clause (ii) of the second sentence of this Section 4.3
shall be due and payable within thirty (30) days after the date of termination.
The Severance Payments shall be due and payable for the Severance Period in
monthly payments equal to the Average Monthly Compensation beginning thirty (30)
days after the date of termination. Notwithstanding anything herein to the
contrary, the Restricted Period, and the Company's obligations to pay additional
Severance Payments to the Executive, shall be subject to early termination, and
shall terminate immediately, at any time after the Executive is terminated
without Cause upon the earlier to occur of (a) the Executive giving written
notice to the Company that he is terminating the Restricted Period effective
upon receipt of such notice by the Company, or effective at any designated time
thereafter (not to exceed thirty (30) days after the Company's receipt of such
notice), (b) the Executive's violation of any of the provisions of Section 3, or
(c) the end of the period for payment of the Severance Payments pursuant to the
terms hereof. Upon any termination pursuant to the preceding clauses (a) or (b)
(in either case, an "Early Termination"), no further Severance Payments shall be
payable for periods after the effective date of such Early Termination, except
for amounts payable by the Company to the Executive for periods prior to the
effective date of such Early Termination. The Executive and the Company agree
that the foregoing right of the Company to terminate the Severance Payments
shall be enforceable by the Company notwithstanding any ruling by any court or
any arbitrator that one or more of the provisions of Section 3 are unenforceable
for any reason whatsoever. For purposes of this Agreement, (x) "Average Monthly
Compensation" shall mean the average of the Annual Salary earned by the
Executive during the two years preceding the date of termination, divided by
twelve (12), and (y) subject to Section 4.4 hereof, "Severance Period" shall
mean (A) the thirty-six (36) month period beginning on the date of termination,
if the date of termination is on or before the first anniversary of the
Effective Date, and (B) the portion, if any, of the thirty-six (36) month period
beginning on the Effective Date remaining after the date of termination, if the
date of termination is after the first anniversary of the Effective Date.

            4.4   Termination by the Executive.   Any termination of the
Executive's employment pursuant to this Agreement by the Executive during the
Term, except such termination as is deemed to be a constructive termination
without Cause by the Company under Section 4.6 of this Agreement, shall entitle
the Company to discontinue payment of all Annual Salary, unvested Stay Bonus,
incentive bonuses and Benefits not earned and payable prior to the date of such
termination. Notwithstanding the foregoing or anything herein to the contrary,
upon any such termination of the Executive's employment pursuant to this
Agreement by the Executive, the Company shall pay to the Executive the
Performance Bonus and the Deferred Bonuses (if not already paid to the
Executive) and all Stay Bonus that vests through the date of such termination,
in each case within thirty (30) days following such termination by the
Executive. In addition, if such termination occurs on or before the first
anniversary of the Effective Date, the Company shall pay to the Executive the
Severance Payments for the Severance Period in monthly payments equal to the
Average Monthly Compensation beginning thirty (30) days after the date of such
termination by the Executive, and (notwithstanding Section 4.3 hereof) for such
purposes the "Severance Period" shall mean the portion of the thirty-six (36)
month period beginning on the Effective Date remaining after the date of
termination.

            4.5   Termination upon Disability.   If prior to or during the Term
the Executive becomes physically or mentally disabled, whether totally or
partially, as evidenced by the written statement of a competent physician
licensed to practice medicine in the United States who is mutually acceptable to
the Company and the Executive or his closest relative if he is not then able to
make such a choice, so that the Executive is unable substantially to perform his
services hereunder for (i) a period of four consecutive months, or (ii) for
shorter periods aggregating 120 days during any twelve-month period, the Company
may at any time after the last day of the four consecutive months of disability
or the day on which the shorter periods of disability equal an aggregate of 120
days, by written notice to the Executive, terminate the Executive's employment
hereunder. Upon any such termination of the Executive's employment, the Company
shall pay to the Executive within thirty (30) days after such termination (i)
the Performance Bonus and the Deferred Bonuses to the extent not already paid to
the Executive, any portion of the Annual Salary and any incentive bonuses that
shall have been earned by the Executive prior to the termination but not yet
paid, and thirty percent (30%) of the entire Stay Bonus of $1,210,000 (less any
amount of the Stay Bonus previously paid to the Executive), (ii) any Benefits
that have vested in the Executive at the time of such termination as a result of
his participation in any of the Company's benefit plans (which shall be paid in
accordance with the provisions of such plan), and (iii) reimbursement for any
expenses with respect to which the Executive is entitled to reimbursement
pursuant to Section 2.5 of this Agreement. The Executive shall be entitled to
the full compensation payable to him hereunder for periods of disability shorter
than the periods specified in clauses (i) and (ii) of the previous sentence.

            4.6   Constructive Termination Without Cause.   Notwithstanding any
other provision of this Agreement, the Executive's employment under this
Agreement may be terminated during the Term by the Executive, which shall be
deemed to be constructive termination by the Company without Cause, if one of
the following events shall occur without the consent of the Executive: (i) a
failure to elect or reelect or to appoint or reappoint the Executive to the
office of Vice President of the Company or other material change by the Company
of the Executive's functions, duties or responsibilities which change would
reduce the ranking or level, dignity, responsibility, importance or scope of the
Executive's position with the Company from the position and attributes thereof
described in Section 1 above; (ii) the assignment or reassignment by the Company
of the Executive to a location not within 30 miles of downtown Houston; (iii)
the liquidation, dissolution, consolidation or merger of the Company, or
transfer of all or substantially all of its assets, other than (a) a
consolidation or merger in which the Company is the sole surviving entity or (b)
a transaction in which a successor corporation with a net worth substantially
the same as or greater than that of the Company assumes this Agreement and all
obligations and undertakings of the Company hereunder; (iv) a reduction in the
Executive's fixed salary below $280,000 per year or change by the Company
without the consent of the Executive in the method of determining the
Executive's annual bonus that results in a reduction of such annual bonus; (v)
the failure of the Company to continue to provide the Executive with office
space, related facilities, staff and secretarial assistance that are
commensurate with the Executive's responsibilities to and position with the
Company; (vi) the notification by the Company of the Company's intention not to
observe or perform one or more of the material obligations of the Company under
this Agreement; (vii) the failure by the Company to indemnify, pay or reimburse
the Executive at the time and under the circumstances required by Section 6 of
this Agreement; (viii) failure of the Company to pay the Performance Bonus, the
Deferred Bonuses, the Annual Salary, the Stay Bonus, the incentive bonus or any
other compensation or amounts payable hereunder when due; or (ix) the occurrence
of any other material breach of this Agreement by the Company or any of its
subsidiaries. Any such termination shall be made by written notice to the
Committee, specifying the event relied upon for such termination and given
within 90 days after such event. Any constructive termination shall be effective
30 days after the date the Committee has been given such written notice setting
forth the grounds for such termination with specificity; provided, however, that
the Executive shall not be entitled to terminate this Agreement in respect of
any of the grounds set forth above if within 30 days after such notice the
action constituting such ground for termination has been cured and is no longer
continuing.

            4.7   Conversion and Exercise of Stock Options; Restricted Stock.  
Upon the Effective Date, all stock options of the Executive granted under the
Company Stock Option Plan (as defined in the Merger Agreement) (the "Chiles
Options") shall be treated in the manner provided in Section 1.8 of the Merger
Agreement except as provided in this Section 4.7. If the Executive is terminated
without Cause (including any termination which is deemed to be a constructive
termination without Cause under Section 4.6 hereof), then the Executive shall
have the lesser of (i) two years from the date of termination or (ii) the
remaining term of the Chiles Options, in which to exercise the Chiles Options.
If the Executive's employment under this Agreement is terminated during the Term
for any other reason, then the Executive shall have a period of one year from
the Effective Date if such termination occurs within nine (9) months after the
Effective Date, and a period of three (3) months after such termination if such
termination occurs more than nine (9) months after the Effective Date, in which
to exercise the Chiles Options; provided, however, that if such termination
occurs due to the death or disability of the Executive, the exercise period for
his Chiles Options shall be the applicable period specified in the Company Stock
Option Plan.

            4.8   No Tax Gross-Up.   Under no circumstances will the Company
have any obligation or liability to the Executive for the reimbursement of
gross-up of income, excise or other taxes resulting from any payments, stock
options or other benefits under this Agreement.

      5.  Insurance.   The Company may, from time to time, apply for and take
out, in its own name and at its own expense, naming itself or one or more of its
affiliates as the designated beneficiary (which it may change from time to
time), policies for life, health, accident, disability or other insurance upon
the Executive in any amount or amounts that it may deem necessary or appropriate
to protect its interest. The Executive agrees to aid the Company in procuring
such insurance by submitting to medical examinations and by filling out,
executing and delivering such applications and other instruments in writing as
may reasonably be required by an insurance company or companies to which any
application or applications for insurance may be made by or for the Company.

      6.  Indemnification.

            6.1    The Company shall indemnify and hold harmless the Executive
from and against any and all losses, claims, demands, costs, damages,
liabilities, expenses of any nature (including, without limitation, reasonable
attorneys' fees and disbursements), judgments, fines, settlements and other
amounts arising from any and all claims, demands, actions, suits or proceedings,
whether civil, criminal, administrative or investigative, in which the Executive
may be involved, or threatened to be involved, as a party or otherwise, arising
out of or incidental to the business of the Company or its affiliates or
subsidiaries, including, without limitation, liabilities under the federal and
state securities laws, regardless of whether the Executive continues to be
employed by the Company or such affiliate or subsidiary at the time any such
liability or expense is paid or incurred, if (i) the Executive acted in good
faith and in a manner he reasonable believed to be in, or not opposed to, the
interests of the Company and, with respect to any criminal proceeding, had no
reason to believe his conduct was unlawful, and (ii) the Executive's conduct did
not constitute actual fraud, gross negligence or willful or wanton misconduct.
The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere, or its equivalent,
shall not, in and of itself, create a presumption or otherwise constitute
evidence that the Executive acted in a manner contrary to that specified in (i)
or (ii) above.

            6.2   Expenses (including, without limitation, reasonable legal fees
and expenses) incurred in defending any proceeding subject to Section 6.1 shall
be paid by the Company in advance of the final disposition of such proceeding
upon receipt of a written affirmation by the Executive of his good faith belief
that he has met the standard of conduct necessary for indemnification under this
Section 6 and a written undertaking (which need not be secured) by or on behalf
of the Executive to repay such amount if it shall be ultimately determined, by a
court of competent jurisdiction or otherwise, that the Executive is not entitled
to be indemnified by the Company as authorized hereunder.

            6.3   The indemnification provided by this Section 6 shall be in
addition to any other rights to which the Executive may be entitled under any
agreement or vote of the Board by the vote of directors that are disinterested
and unaffiliated with the Executive, as a matter of law or otherwise, both as to
action in the Executive's capacity as an officer and employee of the Company or
as a person serving at the request of the Company and shall continue after the
Executive has ceased to serve in such capacity and shall inure to the benefit of
the heirs, administrators and personal representatives of the Executive

            6.4   The Company may purchase and maintain directors and officers
insurance or similar coverage for its directors and officers, including the
Executive, in such amounts and with such deductibles or self-insured retentions
as are customary for persons engaged in businesses similar in size and type to
those engaged in by the Company.

            6.5   The Executive shall not be denied indemnification in whole or
in part under this Section 6 because the Executive had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement and all material facts
relating to the executive's interest were adequately disclosed to the Board at
the time the transaction was consummated.

            6.6   The provisions of this Section 6 are for the benefit of the
Executive and his heirs, administrators and personal representatives and shall
not be deemed to create any rights for the benefit of any other persons. The
provisions of this Section 6 shall survive termination of this Agreement for any
reason or cause.

      7.  Other Provisions.

            7.1   Certain Definitions.   As used in this Agreement, the
following terms have the following meanings unless the context otherwise
requires:

                   (i)      "affiliate" with respect to the Company means any
other person controlled by or under common control with the Company but shall
not include any stockholder or director of the Company, as such.

                   (ii)     "person" means any individual, corporation, limited
liability company, partnership, firm, association, joint-stock company, trust,
unincorporated organization, governmental or regulatory body or other entity.

                   (iii)    "subsidiary" means any corporation or other entity
50% or more of the voting securities of which are owned directly or indirectly
by the Company.

            7.2   Notices.  

Any notice or other communication required or permitted hereunder shall be in
writing and shall be delivered personally, telegraphed, telexed, sent by
facsimile transmission or sent by certified, registered or express mail, postage
prepaid. Any such notice shall be deemed given when so delivered personally,
telegraphed, telexed or sent by facsimile transmission or, if mailed, on the
date of actual receipt thereof, as follows:

                     (i) if to the Company:

Chiles Offshore Inc.
11200 Richmond Avenue, Suite 490
Houston, Texas 77082-2618
Attn: Dick Fagerstal
Fax No. (713) 339-3888
                              With a copy to:

2001 Ross Avenue, Suite 2400
Dallas, Texas 75201
Attn: Daniel W. Rabun
Fax No. (214) 978-3099
                             (ii) If to the Executive, to:

William E. Chiles
5096 Fieldwood Drive
Houston, Texas 77056
Fax No. (713) 850-1207
                             

Gardere Wynne Sewell LLP
1000 Louisiana, Suite 3400
Houston, Texas 77002
Attn: Mr. N. L. Stevens III
Fax No. (713) 276-5807        

Any party may change its address for notice hereunder by notice to the other
party hereto.

            7.3   Entire Agreement; Original Agreement.   Subject to the Merger
becoming effective, on the Effective Date this Agreement shall constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements, written or oral, with respect thereto,
including, without limitation, the Original Agreement. Notwithstanding the
foregoing, the Executive shall remain a third party beneficiary of the
applicable provisions of the Merger Agreement. In the event of a conflict
between the terms of this Agreement and the Merger Agreement, the terms of this
Agreement shall control. On the Effective Date, the Original Agreement shall
terminate, and the Executive acknowledges and agrees that his acceptance of
employment with the Company pursuant to this Agreement shall not be considered a
constructive termination under the Original Agreement. If the Merger does not
become effective, the Original Agreement shall remain in effect and this
Agreement shall be of no force or effect.

            7.4   Waivers and Amendments.   This Agreement may be amended,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the parties or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof Nor shall any waiver on the part of any party of any such right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder, preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder.

            7.5   Governing Law.   This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas (without giving
effect to the choice of law provisions thereof) where the employment of the
Executive shall be deemed, in part, to be performed and, subject to Section 7.11
hereof, enforcement of this Agreement or any action taken or held with respect
to this Agreement shall be taken in the courts of appropriate jurisdiction in
Houston, Texas.

            7.6   Assignment.   This Agreement, and any rights and obligations
hereunder, may not be assigned by the Executive and may be assigned by the
Company (subject to Section 4.6 (iii) hereof) only to a successor by merger or
purchaser of substantially all of the assets of the Company.

            7.7   Counterparts.   This Agreement may be executed in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

            7.8   Headings.   The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

            7.9   No Presumption Against Interest.  

This Agreement has been negotiated, drafted, edited and reviewed by the
respective parties, and therefore, no provision arising directly or indirectly
herefrom shall be construed against any party as being drafted by said party.

            7.10  Validity Contest.   The Company shall promptly pay any and all
legal fees and expenses incurred by the Executive from time to time as a direct
result of the Company's contesting the due execution, authorization, validity or
enforceability of this Agreement.

            7.11  Dispute Resolution.   If any dispute arises out of or relates
to this Agreement, or the breach thereof, Executive and the Company agree to
promptly negotiate in good faith to resolve such dispute. If the dispute cannot
be settled by the parties through negotiation, Executive and the Company agree
to try in good faith to settle the dispute by mediation under the Commercial
Mediation Rules of the American Arbitration Association before resorting to
arbitration, litigation or any other dispute resolution procedure. If the
parties are unable to settle the dispute by mediation as provided in the
preceding sentence, any claim, controversy or dispute arising out of or relating
to this Agreement, or the breach thereof, shall be settled by binding
arbitration before a panel of three arbitrators in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The
arbitration shall be conducted in Houston, Harris County, Texas, or such other
location to which the parties mutually agree. The decision of the arbitrator(s)
shall be final and binding and judgment upon the award rendered may be entered
in any court having jurisdiction thereof. The costs of mediation and arbitration
may be awarded to either party by the mediator or the arbitrators and absent
such award shall be borne equally by the parties.

            7.12  Binding Agreement.   This Agreement shall inure to the benefit
of and be binding upon the Company and its respective successors and assigns and
the Executive and his legal representatives.

            7.13  No Third Party Beneficiaries.   Notwithstanding anything in
this Agreement to the contrary, express or implied, any right, benefit, or
agreement contained, expressed or implied in this Agreement shall be only for
the benefit of the parties hereto and their respective legal representatives,
successors, heirs, and assigns, and such rights, benefits and other agreements
shall not enure to the benefit of any other person or entitle any such person to
any claim, cause of action, remedy or other rights of any kind, it being the
intention of the parties hereto that no person shall be deemed a third party
beneficiary of this Agreement.

         IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

EXECUTIVE


/s/  WILLIAM E. CHILES         
William E. Chiles

COMPANY

CHILES OFFSHORE INC.


By:  /s/ DICK FAGERSTAL     
Name:   Dick Fagerstal
Title:  Senior Vice President and
Chief Financial Officer


 

 

ENSCO hereby adopts this Agreement for purposes of acknowledging and agreeing to
assume the obligations of the Company pursuant to the terms of this Agreement on
the Effective Date if the Merger becomes effective.

 

ENSCO INTERNATIONAL INCORPORATED.


By:  /s/ C. CHRISTOPHER GAUT     
Name:   C. Christopher Gaut
Title:  Senior Vice President


      Schedule 2.3
DEFERRED BONUSES   1.  $20,000 plus interest at 10% from and after January 15,
2001. 2.  $80,000 plus interest at 5.375% from and after February 15, 2002.